DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered. No new matter is added.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 and July 22, 2020 were filed after the mailing date of the Application on March 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 4, 2020.  These drawings are accepted by the Office.

Response to Arguments
Applicant’s arguments, see Remarks pages 4-5, filed July 28, 2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Nakai Makoto et al. (Japanese Patent Application Publication JP2015190777A) hereinafter “Makato” in view of Wintermantel (U.S. Patent 8390507B2) hereinafter “Wintermantel” have been fully considered and are persuasive in view of the amendments and claims 3, 4, 7, and 8 cancelation.  Therefore, the rejection of claims 1-8 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5, 6, and 9 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A radar apparatus”, particularly characterized by the features of “a signal generator configured to generate a transmit signal subjected to shift keying to multiple frequencies; 
an array antenna configured to transmit transmit signal waves, and to receive receive signal waves, wherein a beam of each of the transmit signal waves is inclined by an elevation/declination angle corresponding to one of the shift keyed frequencies of the transmit signal, and each of the receive signal waves is a reflection of a corresponding one of the transmit signal waves off a target; 
a mixer configured to convert frequencies of the transmit signal waves and the receive signal waves into intermediate frequencies; and 
a processor configured to: 
compute an elevation/declination angle of the target from the frequencies of the transmit signal waves, 
generating a plurality of multiplied signals by multiplying a voltage of each converted transmit signal wave with a voltage of a corresponding converted receive signal wave, 
calculate a distance to the target based on a phase difference between the multiplied signals, and 
calculate a relative velocity with respect to the target based on frequencies of the multiplied signals, 
wherein: 
each antenna of the array antenna is in a same plane, 
the array antenna comprises an antenna power supply point and a plurality of patch antenna devices connected to the antenna power supply point, the plurality of patch antenna devices being arranged linearly in a first direction, and 
each of the plurality of patch antenna devices has a different phase”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “each antenna of the array antenna is in a same plane, 
the array antenna comprises an antenna power supply point and a plurality of patch antenna devices connected to the antenna power supply point, the plurality of patch antenna devices being arranged linearly in a first direction, and 
each of the plurality of patch antenna devices has a different phase”.

In that the dependent claims 2, 5-6 and 9 depend ultimately from allowable, independent claim 1, these dependent claims 2, 5-6 and 9 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. Patent Application Publication 2018/0149737A1) teaches a vehicle radar apparatus for providing three-dimensional information;
Kim et al. (U.S. Patent 10809370B2) teaches an angular velocity sensing using arrays of antennas;
Nayyar et al. (U.S. Patent Application Publication 2018/0159647A1) teaches a synchronizing vehicle devices over a controller area network;
Carswell et al. (U.S. Patent Application Publication 2018/0031695A1) teaches a mobile radar for visualizing topography;
Ookawa (U.S. Patent 10031211B2) teaches a radar apparatus mounted on a vehicle;
Choi et al. (U.S. Patent 8994586B1) teaches an apparatus and method for detecting target in near field;
Yamada (U.S. Patent 6121917A) teaches a FM-CW radar;
Chiba et al. (U.S. Patent 5396256A) teaches an apparatus for controlling array antenna comprising a plurality of antenna elements and method therefor;
Fullerton  (U.S. Patent Application Publication 2005/0242983A1) teaches a time domain radio transmission system;
Tevs et al. (U.S. Patent Application Publication 2005/0128127A1) teaches a radar for ground speed measurement;
Okamura et al. (U.S. Patent Application Publication 2004/0125012A1) teaches an object detector and object detecting method;
Nishiguchi et al. (U.S. Patent Application Publication 2004/0125009A1) teaches an object detecting method and object detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648